Order entered October 7, 2020




                                    In The
                             Court of Appeals
                      Fifth District of Texas at Dallas
                              No. 05-20-00066-CV

                      IN RE JAMES DONDERO, Relator

               On Appeal from the 256th Judicial District Court
                            Dallas County, Texas
                    Trial Court Cause No. DF-11-16417

                                    ORDER
              Before Justices Schenck, Partida-Kipness, and Nowell

      Based on the Court’s opinion of this date, we DISMISS relator’s January

16, 2020 petition for writ of mandamus as moot. We LIFT this Court’s order of

stay issued on February 4, 2020.



                                           /s/   DAVID J. SCHENCK
                                                 JUSTICE